Citation Nr: 0735018	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-03 189A	)	DATE
	)
	)


THE ISSUE

Whether Board decisions in April 16, 1986, and August 2, 
1991, that denied entitlement to service connection for the 
cause of the veteran's death should be revised or reversed 
due to clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active military service from February 1971 to 
March 1972.  He died in 1981.  The appellant brings this 
motion seeking surviving spouse benefits.

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the appellant, 
alleging CUE in a Board decision.

The appellant appealed a November 2005 Board decision which 
denied entitlement to an effective date earlier than March 
16, 2000, for the grant of service connection for the cause 
of the veteran's death to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a Memorandum Decision, the Court 
vacated the November 3, 2005 decision and remanded the matter 
for readjudication.  The Court found that the appellant had 
raised a claim for clear and unmistakable error (CUE) in a 
final prior Board decision which the Board had not 
adjudicated.  The Court found that although the Board had 
acknowledged the appellant's statement of CUE, the Board had 
not read the request for revision sympathetically and the 
matter should be remanded for the Board to sympathetically 
consider the appellant's CUE motion before determining 
whether her CUE claim had been pled with the required 
specificity.  By an Order dated in April 2007, the Court 
entered judgment and the case was thereafter returned to the 
Board.

In a separate decision, the Board has considered the 
appellant's claim of entitlement to an effective date earlier 
than March 16, 2000, for the grant of service connection for 
the cause of the veteran's death.   


FINDINGS OF FACT

1.  In an April 16, 1986 decision the Board denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  In an August 2, 1991 decision the Board determined that 
new and material evidence had been submitted; the Board 
reopened the claim and denied it on the merits.

3.  In a February 2002 decision the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  This was appealed to the Court which found that new 
and material evidence had been received, vacated the February 
2002 Board decision and remanded the claim for further 
development and readjudication.

4.  In July 2003 the Board remanded the claim to the RO.

5.  In an October 2003 rating decision the RO granted 
entitlement to service connection for the cause of the 
veteran's death effective March 16, 2000.

6.  The appellant's statements received in February 2004 and 
November 2004 are sympathetically read as a motion of CUE in 
a prior Board decision.  

7.  The appellant's allegation of CUE is that the prior 
denials were based on the same evidence on which entitlement 
to DIC had been granted.   


CONCLUSIONS OF LAW

1.  The allegation of CUE in the April 16, 1986, Board 
decision fails to meet the threshold pleading requirements 
for revision of the Board decision on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007).

2.  The allegation of CUE in the August 2, 1991, Board 
decision fails to meet the threshold pleading requirements 
for revision of the Board decision on the grounds of CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The Court has held that the statutes and regulations 
generally setting forth VA's duties to assist and notify a 
claimant do not affect matters on appeal when the question is 
limited to statutory interpretation.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, an individual seeking a revision of a 
final decision based upon CUE pursuant to 38 C.F.R. § 
3.105(a) is not a claimant, as defined by 38 U.S.C. § 5100.  
Consequently, the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant are not 
applicable in the present case.

A written report of contact dated in October 2007 indicates 
that the appellant stated that she had no further argument or 
evidence to submit.  

The appellant and her representative were notified of the 
October 2003 grant of entitlement to service connection for 
the cause of the veteran's death by letter dated in October 
2003.

After notification of the grant, the appellant wrote in a 
statement received in February 2004 that she disagreed "with 
the effective which should date of death."  She contended 
that the Board decision dated August 2, 1991, was clearly and 
unmistakably erroneous because that denial of DIC was based 
on the same evidence on which she was subsequently granted 
now DIC.  She further stated: "So please reconsider or send 
me a SOC to appeal effective date."

In her appeal received in November 2004 the appellant wrote 
that she wanted her benefits since the date of death of her 
husband in 1981.  She wanted the Board to reconsider their 
prior decisions which were clearly and unmistakably erroneous 
according to the Court decision which remanded her last 
appeal to the Board.  If prior Board decisions were corrected 
she would be entitled to benefits since 1981.  

The Board notes that the appellant had a service 
representative assisting her with her claim appealed to the 
Board and when she appealed the Board's November 2005 
decision to the Court she was without legal counsel.

In her brief to the Court the appellant wrote that the Board 
had denied service connection for the cause of the veteran's 
death on April 4, 1986, and on August 2, 1991.  She claimed 
that she reopened her claim on March 16, 2000, with a 
psychiatric evaluation by Dr. Jose A. Juarbe-Ortiz who had 
been the Fee Basis treating doctor of the deceased veteran.  
She further stated that said doctor had always certified that 
the veteran's service connected psychiatric condition rated 
as 100 percent disabling was clearly the cause of the 
veteran's overdose of prescription medication which led to 
his death.  

VA must fully and sympathetically develop the veteran's claim 
to its optimum before deciding it on the merits.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  VA is required to 
consider a CUE claim using the standard of Hodge.  With 
respect to pro se pleadings, VA must give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of those 
allegations.  Roberson v. Principi, 251 F. 3d 1378 
(Fed.Cir.2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 
2004).

The Court has instructed the Board to read the appellant's 
statements claiming clear and unmistakable error 
sympathetically.  Accordingly, the Board sympathetically 
reads the appellant's statements as a motion of CUE in April 
16, 1986, and August 2, 1991, Board decisions.  Thus, the 
Board will adjudicate these motions.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by VA not later than 
90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable evidence does not include 
the otherwise correct application of a 
statute or regulations where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Pursuant to 38 C.F.R. § 20.1404(b), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations 
of failure to follow regulations or failure to give due 
process, or any other general, nonspecific allegations of 
error, are insufficient to satisfy the requirement of the 
previous sentence.  Motions that fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.

The Board's Rules of Practice further provide that no new 
evidence will be considered in connection with the 
disposition of the motion.  Material included in the record 
on the basis of § 20.1403(b)(2) is not considered new 
evidence.  38 C.F.R. § 20.1405(b).
 
Evidence reviewed at the time of the April 1986 Board 
decision included a death certificate, service medical 
records, VA hospitalization records, VA medical records, 
report of a June 1981 private hospitalization, a June 1981 
forensic medical report, a February 1985 letter from the 
Director of Criminal Investigation Corps of Puerto Rico, 
private medical records for treatment of drug intoxication 
and a letter received in November 1985 from Jose A. Juarbe, 
M.D.  Dr. Juarbe opined that the veteran's death was a 
suicide and a clear manifestation of his severe mental 
condition that was 100 percent service connected.  According 
to the veteran's death certificate, he died of cardio-
respiratory failure due to intoxication with Valium and 
alcohol.  

In the August 1991 Board decision, the Board found that new 
and material evidence had been received and reopened the 
claim.  Evidence reviewed included a death certificate, 
service medical records, post service evidence of treatment 
for a psychiatric disability, terminal hospital and forensic 
medical reports, police investigative reports in 1985 and 
other reports relative to the circumstances of his death were 
of record.  In addition, the Board considered the statement 
of Dr. Juarbe and his testimony during a hearing on appeal in 
March 1987.  Dr. Juarbe testified as to the veteran's 
suicidal ideation and suicidal attempts prior to his death 
and that his death was a suicide.  

In March 2000, the appellant submitted a March 2000 
psychiatric evaluation of the veteran from Dr. Raul Correa 
Grau with a request to re-evaluate a claim for DIC with the 
medical statement and all other evidence on record.  The 
report indicates that Dr. Correa Grau reviewed the pathology 
report and noted that Dr. Juarbe had been the treating 
psychiatrist.  Dr. Correa Grau opined that because the 
veteran's death was from an overdose of medication prescribed 
for the treatment of his service-connected disability, 
service connection for the cause of the veteran's death could 
be established.  

The appellant appealed a February 2002 Board decision that 
found new and material evidence had not been received to 
reopen her claim.  She appealed this decision to the Court 
which granted a Joint Motion for Remand which determined that 
Dr. Correa Grau's report was new and material and relevant 
with respect to the issue of nexus.  Thus, sufficient new and 
material evidence had been presented to reopen the claim for 
service connection for the cause of the veteran's death.  The 
Court vacated the Board decision and remanded it for 
development and readjudication.  The Board remanded the claim 
to the RO in July 2003.  In an October 2003 rating decision 
the RO granted entitlement to service connection for the 
cause of the veteran's death effective from March 16, 2000.  

The RO determined that Dr. Correa Grau indicated that he had 
reviewed the forensic medical report and the veteran's 
medical history.  He indicated that the veteran had been 
prescribed Valium which he took in abundance for his service-
connected schizophrenia.  He discussed that Valium is 
addictive and creates an extreme dependence which causes 
patients to increase the dosage above the medication dosage.  
Dr. Correa Grau also stated that Valium depresses vital 
functions.  He opined that over medication of the prescribed 
medication of Valium was the cause of the respiratory failure 
that caused the veteran's death.  He also opined that there 
was a clear causal relation between the mental illness 
diagnosed in service and the overdose of prescription 
medication.  

The appellant has presented arguments as to why there was CUE 
in the earlier Board decisions.  She alleges that the 
evidence on which her claim was reopened and granted is the 
same as the evidence considered at the time of the Board 
decisions in April 1986 and August 1991.  She claimed in her 
brief to the Court, that the psychiatric evaluation submitted 
in March 2000 to reopen her claim was from Dr. Jose A. 
Juarbe-Ortiz. 

However, a review of the evidence of record shows that the 
psychiatric evaluation submitted in March 2000 to reopen her 
claim is not from Dr. Juarbe but from Dr. Correa Grau.  Dr. 
Juarbe was the doctor who expressed medical opinions and 
presented testimony which had been considered in the prior 
Board decisions.  Thus, the March 2000 psychiatric evaluation 
by Dr. Correa Grau is not identical to evidence previously 
considered in final prior Board decision.  Moreover, the 
basis for Dr. Correa Grau's opinion linking the veteran's 
service connected condition to his cause of death is not 
identical to the basis for the earlier opinions by Dr. 
Juarbe. 

The Board must dismiss the appellant's motion on procedural 
grounds.  As detailed above, the regulations governing 
motions challenging a prior Board decision on the grounds of 
CUE prohibit consideration of new evidence in connection with 
such motions.  38 C.F.R. § 20.1403(b).  Consideration of 
records not before the Board at that time, such as Dr. 
Correa-Grau's March 2000 psychiatric evaluation, may not be 
made.

Thus, the appellant's argument is essentially based on how 
the evidence was weighed or evaluated at the time of the 
April 1986 and August 1991 Board decisions.  However, 38 
C.F.R. § 20.1403(d)(3) specifically states that a 
disagreement as to how the facts were weighed or evaluated is 
an example of what is not CUE.  Simply to claim CUE on the 
basis that a previous adjudication had improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); 
Crippen v. Brown, 9 Vet. App. 412 (1996).  Therefore, the 
Board finds that the appellant's arguments are insufficient 
to raise a CUE claim.  Shockley v. West, 11 Vet. App. 208 
(1998).  

Accordingly, the Board finds that the appellant has not set 
forth allegations of clear and unmistakable error, either of 
fact or law, in the April 16, 1986, or August 2, 1991, Board 
decisions and the motion for revision of those Board 
decisions based on CUE is dismissed without prejudice to 
refiling under 38 C.F.R. § 20.1404(b).


ORDER

The motion for revision of April 16, 1986, and August 2, 
1991, Board decisions on the grounds of CUE is dismissed 
without prejudice to refiling.



                       
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



